Citation Nr: 1044376	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether the reduction of the Veteran's evaluation for 
residuals, status-post surgery, L5-S1 central disc bulge, 
congenital stenosis L4-5 vertebrae, from 60 percent to 40 
percent, effective April 1, 2008, was proper.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals, status-post surgery, L5-S1 central disc bulge, 
congenital stenosis L4-5 vertebrae, from April 1, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), from April 1, 2008.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2004, with three months and 13 days of prior active service.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
(RO).  This rating decision implemented a September 2007 proposal 
to reduce the evaluation for the Veteran's low back disability 
from 60 percent to 40 percent, also terminating his TDIU.  

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of that hearing is in the record.  

It is clear that the Veteran is seeking an increased evaluation 
for his back disability, as well as restoration of his 60 percent 
evaluation.  In September 2008 correspondence, he stated he 
wanted to reopen his claim for an increased evaluation for the 
back.  During the May 2010 hearing, the Veteran's representative 
stated that the Veteran would like the evaluation for his low 
back disability increased beyond 60 percent.  

Similarly, it is also clear that VA has been adjudicating the 
increased evaluation claim as well as the reduction issue.  
Supplemental statements of the case dated in June and November 
2008 address entitlement to an evaluation in excess of 40 percent 
for the Veteran's low back disability.  The undersigned Veterans 
Law Judge noted during the hearing that her primary area to look 
at was whether a restoration or a higher rating could be granted, 
from April 1, 2008.  

The issues of entitlement to an evaluation in excess of 40 
percent for residuals, status-post surgery, L5-S1 central disc 
bulge, congenital stenosis L4-5 vertebrae, from April 1, 2008, 
and entitlement to a TDIU, from April 1, 2008, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2007, the RO notified the Veteran of a proposed 
rating decision to reduce the evaluation for residuals, status-
post surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, from 60 percent to 40 percent, based on an improvement 
shown in his condition.

2.  A January 2008 rating decision reduced the 60 percent 
schedular evaluation assigned for residuals, status-post surgery, 
L5-S1 central disc bulge, congenital stenosis L4-5 vertebrae, to 
40 percent, effective April 1, 2008. 

3.  At the time of the reduction in April 2008, the 60 percent 
schedular evaluation for the Veteran's residuals, status-post 
surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, had been in effect less than five years.

4.  At the time of the reduction, material improvement under the 
ordinary conditions of life had been shown in the Veteran's 
residuals, status-post surgery, L5-S1 central disc bulge, 
congenital stenosis L4-5 vertebrae, which was objectively 
manifested by lack of thoracolumbar spine ankylosis or 
incapacitating episodes for the thoracolumbar region.


CONCLUSION OF LAW

The reduction of a 60 percent rating for residuals, status-post 
surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, to 40 percent was proper and the criteria for 
restoration of the 60 percent rating have not been met.  38 
U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.71a, Diagnostic Code 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).

There are specific notice requirements found in 38 C.F.R. § 
3.105(e) which are applicable to reductions of disability 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements found in the VCAA.  The Court of Appeals for 
Veterans Claims (Court) has referred to "the canon of 
interpretation that the more specific trumps the general."  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific 
statute will be given precedence over a more general one . . . 
.") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In this case, VA sent the Veteran a notice letter in September 
2007 that informed him of the proposal to reduce the rating 
assigned for his service-connected residuals, status-post 
surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, from 60 percent to 40 percent.  VA attached a copy of 
the September 2007 rating decision that made the proposal.  
Significantly, the Veteran was provided with detailed reasons for 
the proposed reduction and the type of information or evidence he 
could submit in response.  He was informed of his right to a 
personal hearing on this matter.  The letter also informed the 
Veteran that if no additional evidence was received within 60 
days, the rating would be reduced effective on the first day of 
the third month following notice of the final decision.  The 
Veteran did not respond and the January 2008 rating decision 
reduced the evaluation for his low back disability from 60 
percent to 40 percent, also terminating his TDIU.  

The Board additionally observes that all other appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2010).  The Veteran has been ably represented by his service 
representative and testified before the undersigned Board member 
in May 2010.  Additional examination of the Veteran at this point 
would not shed light on the level of his disability in September 
2007.  In short, the Board believes that the issue was properly 
developed for appellate purposes. Further development would be 
fruitless.  Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When any change in 
evaluation is to be made, the rating agency should assure itself 
that there has been an actual change in the conditions, for 
better or worse, and not merely a difference in thoroughness of 
the examinations or in use of descriptive terms.  38 C.F.R. § 
4.13 (2010).

The Veteran's 60 percent evaluation was based on the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes under Diagnostic Code 5243.  A 40 percent disability 
rating is warranted when there are incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned when 
there are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

Note (1) provides that for purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

Under the General Rating Formula for Disease and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  

Congress has provided that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has 
consistently held that when an RO reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2010); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any rating 
reduction case not only must it be determined that an improvement 
in a disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 
Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that these considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Therefore, reexaminations disclosing improvement, 
physical or mental, in the latter type of disabilities will 
warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2010).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  However, the Court has 
specified a different burden of proof with respect to ratings 
reductions claims.  Because the issue in this case is whether the 
RO was justified in reducing the Veteran's 60 percent rating, 
rather than whether the Veteran was entitled to "reinstatement" 
of the 60 percent rating, the Board is required to establish, by 
a preponderance of evidence and in compliance with 38 C.F.R. § 
3.344(a), that a rating reduction was warranted.  See Brown, 5 
Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995).

For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability rating for the Veteran's 
residuals, status-post surgery, L5-S1 central disc bulge, 
congenital stenosis L4-5 vertebrae, from 60 percent to 40 
percent, was done in a procedurally correct manner, and that the 
evidence does not demonstrate that a continuation of the 60 
percent rating is appropriate.

A June 2006 rating decision increased the evaluation for the 
Veteran's residuals, status-post surgery, L5-S1 central disc 
bulge, congenital stenosis L4-5 vertebrae, to 60 percent, 
effective March 1, 2006.  The 60 percent evaluation was reduced 
effective April 1, 2008.  Hence, it was in effect for less than 
five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply, and a single reexamination disclosing 
improvement in the disability is sufficient warrant reduction in 
a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the 
proposed reduction in the September 2007 letter and rating 
decision, and he was offered the opportunity to identify and/or 
submit evidence.  Based on this procedural history, the Board 
concludes that the reduction was done in accordance with the 
procedure set forth in VA regulations, to include 38 C.F.R. § 
3.105(e).  That is, the Veteran received appropriate notice of 
the proposed reduction and was accorded the opportunity to 
respond.

The report of an August 2007 VA examination specifically provides 
that there was no thoracolumbar spine ankylosis, and no 
incapacitating episodes for the thoracolumbar region during the 
past 12 month period.  

Subsequent to the January 2008 rating on appeal, the Veteran 
submitted VA and private treatment records dated prior to April 
1, 2008.  These fail to show thoracolumbar spine ankylosis or 
incapacitating episodes for the thoracolumbar region.  

The Veteran also submitted a number of statements from himself, 
friends and family members.  These include a May 2008 letter from 
a physician who wrote as a friend and offered no opinion based on 
medical expertise or examination of the Veteran.  Thus, the Board 
will treat this as a lay statement.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the 
observable symptoms these letters describe do not include the 
criteria for a 60 percent evaluation: thoracolumbar spine 
ankylosis or incapacitating episodes for the thoracolumbar region 
during the past 12 month period.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence establishes that the Veteran's residuals, status-
post surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, was appropriately rated as 40 percent, and that the 
reduction from the previously assigned 60 percent rating by the 
RO was warranted.  See Brown, Kitchens, supra.  

In sum, the Board concludes that the reduction of the Veteran's 
evaluation for residuals, status-post surgery, L5-S1 central disc 
bulge, congenital stenosis L4-5 vertebrae, from 60 percent to 40 
percent, effective April 1, 2008, was proper.


ORDER

The reduction of the Veteran's evaluation for residuals, status-
post surgery, L5-S1 central disc bulge, congenital stenosis L4-5 
vertebrae, from 60 percent to 40 percent, effective April 1, 
2008, was proper, and restoration of the 60 percent rating is 
denied.


REMAND

Private treatment records reflect that the Veteran underwent 
private surgical treatment for his service-connected low back 
disability in September 2008.  He has not been provided a 
subsequent VA examination.  The Board finds that a post-surgical 
VA evaluation is necessary for the proper adjudication of this 
claim.  

The Veteran's TDIU claim is inextricably intertwined with the 
increased evaluation issue being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
the Veteran's service-connected residuals, 
status-post surgery, L5-S1 central disc 
bulge, congenital stenosis L4-5 vertebrae.  
The claims file must be made available to 
the examiner.  A complete rationale for all 
opinions expressed must be provided.  If 
the examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Then, readjudicate the Veteran's 
claims.  If either benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


